Citation Nr: 0807095	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right wrist injury.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a post-operative scar on the right wrist.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to October 
1984 and from November 2002 to October 2003.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In October 2004, the veteran testified at a VA Central Office 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that proceeding is of record.

In December 2004, the Board denied the veteran's claim for an 
initial disability rating higher than 10 percent for the 
residuals of a right wrist injury, to include a scar.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2007, the Court vacated the Board's decision and remanded the 
matter to the Board.  The Board then remanded the case in May 
2007 for evidentiary development consistent with the Court's 
instructions.  

In an August 2007 rating decision, the veteran was granted a 
separate 10 percent rating for a post-operative scar on the 
right wrist, effective October 14, 2003.  The case now has 
been returned to the Board for further appellate review.  


FINDING OF FACT

The veteran's right wrist injury is manifested by limitation 
of motion, pain on movement, and a two-inch long superficial 
scar that is painful on examination. 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for residuals of a right wrist injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.71a, Diagnostic Code 5215 (2007).  

2.  The criteria for an initial rating higher than 10 percent 
for a post-operative scar on the right wrist have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7804 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
veteran provide any evidence in the claimant's possession 
that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The Court further held that VA failed to demonstrate that 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error')."  Id. 
at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit all pertinent evidence in his possession, by a 
letter mailed in June 2007.  This letter also provided him 
with notice concerning the disability-rating and effective-
date elements of his claim.  Although the June 2007 letter 
was not sent prior to the initial adjudication of the claim, 
the Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the notice, the RO readjudicated the veteran's claim in 
August 2007.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of the 
claim would have been different had notice been provided at 
an earlier time.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Id. at 5-6.

In this case, the Board finds that the June 2007 VCAA letter 
was in substantial compliance with the requirements of 
Vazquez-Flores to the extent that the veteran was notified of 
the type of evidence, including lay and medical evidence, 
needed to substantiate his claim.  Nevertheless, even if one 
were to find that the June 2007 letter does not contain the 
level of specificity set forth in Vazquez-Flores, any such 
procedural defect would not constitute prejudicial error in 
this case.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this regard, the Board notes that the record 
reflects that the veteran had actual knowledge of the 
evidence necessary to substantiate his claim.  He submitted 
an August 2004 form from his employer that described his 
level of physical limitation.  Moreover, at the October 2004 
hearing, he testified regarding the effect of his disability 
on his daily life and his ability to perform his job.  This 
demonstration of "actual knowledge" of the evidence 
necessary to substantiate a claim for a higher evaluation 
satisfies the first and fourth requirements of Vazquez-
Flores.

The Board notes that the veteran has been afforded 
appropriate VA examinations and that service medical records 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
his claim, and the Board is unaware of any such outstanding 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim were non-
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, 
separate evaluations for separate and distinct symptomatology 
may be assigned where none of the symptomatology justifying 
an evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

Initially, the Board notes that the Diagnostic Codes 
applicable to the residuals of the veteran's right wrist 
injury distinguish between major and minor extremities.  A 
January 2004 VA examination report and a September 2004 VA 
outpatient treatment record reflect that the veteran is 
right-handed.  Therefore, the Board has considered the claim 
in accordance with the criteria pertinent to a major 
extremity.  

The residuals of the veteran's right wrist injury currently 
are evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  That code, which 
pertains to limitation of motion of the wrist, provides for a 
single 10 percent rating for a major wrist if palmar flexion 
is limited in line with the forearm or dorsiflexion is less 
than 15 degrees.  Since the veteran already is in receipt of 
a 10 percent rating, no higher rating is available under 
Diagnostic Code 5215.  

The Board has considered whether any other applicable 
Diagnostic Codes may afford the veteran a higher evaluation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2007), a 30 
percent evaluation is warranted for favorable ankylosis of a 
major wrist in 20 degrees to 30 degrees of dorsiflexion.  The 
medical evidence of record, however, does not reveal any 
ankylosis of the right wrist.  A January 2007 VA examination 
report specifically notes that ankylosis was not present, 
although the veteran's wrist extension was affected by pain 
beginning and ending at 20 degrees.  Similarly, a July 2007 
VA examination report indicates that the veteran's wrist 
motion was limited by pain and lack of endurance but that 
there was no ankylosis.  Accordingly, the veteran is not 
entitled to a higher rating under Diagnostic Code 5214.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2007), 
limitation of supination of the forearm to 30 degrees or less 
warrants a 10 percent evaluation, and a hand fixed in 
supination warrants a 40 percent evaluation.  Here, 
supination in the veteran's right upper extremity was 
decreased by 10 degrees compared to his left wrist in a March 
2007 VA outpatient treatment record.  Since the veteran's 
degree of supination does not meet the criteria for either of 
these evaluations, a separate or higher rating is not 
warranted under Diagnostic Code 5213.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007), 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), 
which rates by analogy to limitation of motion of the joint 
affected.  The Board notes that a July 2007 VA examination 
report includes a diagnosis of "probable early post-
traumatic osteoarthritis of the right wrist."  X-ray studies 
performed during January 2004 and July 2007 VA examinations, 
however, revealed no arthritis in the right wrist.  A 
separate or higher rating for arthritis, therefore, is not 
warranted under Diagnostic Code 5010.

With respect to the scar on the veteran's right wrist, the 
Board has considered whether the veteran is entitled to a 
higher initial rating under the Diagnostic Codes applicable 
to scars and concluded that a higher initial rating is not 
warranted.

The veteran's scar currently is evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, which provides a single 
evaluation of 10 percent for a scar that is superficial and 
painful on examination.  Since the veteran already is 
assigned a 10 percent disability rating, no higher disability 
rating is available under Diagnostic Code 7804.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a scar that is 
deep, or that causes limited motion, warrants a 20 percent 
disability rating if it covers an area or areas exceeding 12 
square inches (77 sq. cm.).  Here, the July 2007 VA 
examination report reflects that the veteran's scar is two 
inches long, far less than the 12 square inches (77 sq. cm.) 
required for a 20 percent rating, and that the scar is 
superficial, not deep.  An initial higher rating under 
Diagnostic Code 7801, therefore, is not warranted.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, a scar may be 
rated based on limitation of function of the affected part.  
It is unclear from the medical evidence of record whether the 
veteran's scar results in limited wrist motion.  In a 
March 2007 VA outpatient treatment record, the veteran was 
prescribed physical therapy, including "scar mobilization," 
after complaining of limited wrist mobility and pain on 
bending.  The July 2007 VA examination report does not 
specifically address the effect of the scar on the veteran's 
wrist motion.  However, even assuming that the scar did cause 
limited motion, such disability would be rated by analogy 
under Diagnostic Code 5215 for limitation of motion of the 
wrist.  Since the veteran already is in receipt of the only 
compensable rating available under this code, evaluation 
under Diagnostic Code 7805 would be duplicative and violate 
the rule against pyramiding.   See 38 C.F.R. § 4.14.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Fenderson, 12 Vet. 
App. 119.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his service-connected disability.  
Although he submitted evidence and presented testimony 
regarding the impact of his disability on his employment, 
there is no evidence that the manifestations of the 
disability exceed those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the residuals of the 
veteran's right wrist injury, to include the scar on his 
right wrist, would be in excess of that contemplated by the 
assigned evaluation.  Therefore, referral of this claim for 
extra-schedular consideration is not in order.


ORDER

An initial rating higher than 10 percent for residuals of a 
right wrist injury is denied.  

An initial rating higher than 10 percent for a post-operative 
scar of the right wrist is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


